Citation Nr: 0915310	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  97-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied service connection for 
a psychiatric disability diagnosed as schizophrenia.

In March 1998, the veteran testified during a hearing at the 
RO before a Veterans Law Judge (VLJ); a transcript of that 
hearing is of record.  The VLJ who conducted the March 1998 
hearing is no longer at the Board; however, the Veteran in 
February 2009 indicated that he did not want to appear for 
another hearing before a different VLJ.  See 38 C.F.R. 
§ 20.707 (2008).

The Board denied the claim in April 2002, but the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated this decision and remanded the claim in December 
2002, pursuant to a joint motion by counsel for the Veteran 
and the VA Secretary.  In August 2006, the Board again denied 
the claim, along with claims for service connection for a 
respiratory disorder and a vision disorder.  In September 
2008, the Court vacated and remanded the claim for service 
connection for a psychiatric disorder.  See Constable v. 
Peake, No. 06-2862 (Vet. App. Sept. 30, 2008).  The Court 
also deemed the other service connection claims abandoned, 
and they are therefore not addressed herein.  Id.



FINDING OF FACT

The Veteran's schizophrenia manifested to a compensable 
degree within a year after his March 1961 separation from 
service.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for a psychiatric disorder, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 
3.303.

If a chronic disease becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Establishing service connection on a presumptive basis does 
not require that a chronic disease be diagnosed within the 
applicable time period.  Symptoms that manifest within this 
time period may subsequently be determined to have been early 
manifestations of a chronic disease.  See 38 C.F.R. 
§ 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Psychoses are listed as a chronic disease in 38 U.S.C.A. 
§ 1112(a)(1) and 38 C.F.R. § 3.309(a).  Schizophrenia is a 
psychosis.  38 C.F.R. § 3.384 (2008).  The Veteran has been 
diagnosed as having schizophrenia.  In a July 2003 report, 
Dr. Mangold opined that the Veteran developed schizophrenia 
to a degree of at least 10 percent within a year of 
separation from service.  Although the Veteran did not seek 
treatment for, and was not diagnosed with, schizophrenia 
until many years after service, Dr. Mangold explained that 
that such absence is not uncommon in cases involving mental 
illness.  Dr. Mangold also based his opinion on the lay 
statements of the Veteran and his father regarding the 
symptoms the Veteran exhibited during the year following 
separation from service.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).  As noted by the Court, the 
symptoms described in the statements of the Veteran's father 
correspond to the symptoms of schizophrenia as described by 
Dr. Mangold, and Dr. Mangold cited these statements as 
evidence that the Veteran developed schizophrenia during the 
one year presumptive period.  See Constable v. Peake, supra.  
Thus, Dr. Mangold's statement is entitled to significant 
probative weight.  Id.

In contrast, a VA examiner in October 2005 diagnosed the 
Veteran with schizophrenia, but concluded that it was not 
likely that the Veteran's schizophrenia was "service 
connected" because of the lack of evidence of such a 
disorder for many years after service.  As noted by the 
Court, the VA examiner did not address the statements of the 
Veteran's father, thus reducing the probative value of his 
opinion.  See Constable, supra.

Given the significant probative value of Dr. Mangold's 
opinion that the Veteran's psychiatric symptoms within a year 
of separation from service were manifestations of his 
subsequently diagnosed schizophrenia, and the diminished 
probative value of the October 2005 VA examiner's opinion 
indicating otherwise, the weight of the evidence on this 
question is at least evenly balanced.  With all reasonable 
doubt resolved in favor of the Veteran, the Board therefore 
finds that the Veteran's schizophrenia manifested within a 
year after his March 1961 separation from service.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.  Service connection for a 
psychiatric disorder must therefore be granted on a 
presumptive basis.  See 38 U.S.C.A. § 1101(3), 1112(a)(3); 
38 C.F.R. §§ 3.307(a)(3); 3.309(a).


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


